Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143804                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  CRYSTAL HOWERY,                                                                                          Mary Beth Kelly
           Plaintiff-Appellant,                                                                            Brian K. Zahra,
                                                                                                                      Justices

  v                                                                 SC: 143804
                                                                    COA: 303958
                                                                    MTT: 00-375025
  CITY OF DETROIT,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 23, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2012                    _________________________________________
           t0123                                                               Clerk